United States Court of Appeals
    for the Federal Circuit
                 ______________________

                    February 4, 2016

                       ERRATA
                 ______________________

                 Appeal No. 2014-1527

        CLEARCORRECT OPERATING, LLC
                    v.

     INTERNATIONAL TRADE COMMISSION

              Decided: November 10, 2015
                 Precedential Opinion
                ______________________

Please make the following change to the majority opinion:

Page 21, footnote 16, delete “See Sapna Kumar, Regulat-
ing Digital Trade, FLA. L. REV., at 34 (Mar. 29, 2015)
(Forthcoming) (discussing how the “courts in these cases
were looking at whether information could be regulated
as an ‘article of commerce’ under the Constitution’s Com-
merce Clause” and that the term “article of commerce”
does not appear in either the Driver’s Privacy Protection
Act or the Constitution, thus making the cases irrelevant
to the determination of the definition of the term “arti-
cle”), available at http://ssrn.com/abstract=2586740.”

Please make the following change to the concurring
opinion:
Page 3, lines 10-14, delete “in 1988, one year before the
invention of the World Wide Web. See Sapna Kumar,
Regulating Digital Trade, 67 FLA. L. REV., at 28-32 (forth-
coming 2015) (reviewing legislative history of the Tariff
Act with respect to the term “articles”).” and insert --made
well before the Internet became a regular vehicle for
commercial transactions.--.